Citation Nr: 1145904	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to disability compensation for hypertension with a vascular disorder, pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to June 1962.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied service connection for bilateral hearing loss and compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran submitted a timely notice of disagreement and received a statement of the case as to both matters.  However, he perfected an appeal only as to his claim for compensation pursuant to 38 U.S.C.A. § 1151.  As such, the Board will confine its consideration to the issue as set forth on the title page.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.



FINDING OF FACT

The Veteran did not incur additional disability, including hypertension with a vascular disorder, as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination (including the alleged failure to prescribe high blood pressure medication in 2005), or as the result of an event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as hypertension with a vascular disorder, claimed to be the result of treatment at a VA medical facility in 2005, are not met.  38 U.S.C.A. §§ 1151, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a September 2006 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a June 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to VA medical treatment would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development that included obtaining private treatment records from C.V., M.D., and obtaining a VA medical opinion regarding his claim.  There has been substantial compliance with this remand, as a VA medical opinion report was provided in July 2011 and records from Dr. C.V., dated from August 2006 to July 2007, were received from the Veteran.  

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran contends that he has additional disability that he attributes to a VA physician's failure to prescribe high blood pressure medications for him in 2005 that resulted in his April 2006 hypertensive crisis and hospitalization.

The Veteran testified that he was diagnosed with hypertension by clinicians at the VA medical facility in Anchorage (see Board hearing transcript at page 6).  He said that he transferred to the VA medical facility in Fairbanks and saw a new physician who knew of his high blood pressure problem (Id. at 3).  According to the Veteran, tests were to be performed and the physician promised to contact him if medication was warranted to control his blood pressure, but he never heard from the doctor (Id.).  In early 2006, the Veteran stated that he contacted the VA clinic and was told his doctor was on emergency leave, that no doctors were available, and that he would be notified by letter when a new physician was assigned to him (Id. at 4).  The Veteran said that he fell ill in April 2006 and was hospitalized with emergent hypertension.  He testified that his wife's physician (that may be a reference to Dr. C.V., discussed infra) and another physician both indicated that he should have been placed on blood pressure medication (Id. at 7).  

VA medical records dated since 1999 reflect the Veteran's fluctuating blood pressure readings.  In December 1999, his blood pressure reading was 152/74, in February 2000, it was 128/20, in April 2000, it was 155/62, in June 2000, it was 154/74, and in October 2000, it was 146/82.  Further, in October 2001, the Veteran's blood pressure reading was 142/80, in April 2002, it was 148/86, and in June 2002, it was 130/80.  When seen in the VA outpatient clinic on May 9, 2003, his blood pressure readings were 138/97 and 143/83

The VA records reveal that, in March 2005, the Veteran was seen in the Fairbanks VA outpatient clinic.  On March 14, 2005, he was noted to have transferred from the Anchorage VA medical facility, his blood pressure reading was 153/94, and a repeated reading was 142/92.  He was counseled by Dr. M. on making life style changes, including exercising regularly and smoking less or not at all.  It was also noted that his records and laboratory reports from Anchorage were to be sent to the Fairbanks clinic.  

On March 28, 2005, the Veteran was seen in the Fairbanks VA outpatient clinic for a blood pressure check, at which time his prescribed medications were reported as synthroid and omerazole.  This record also indicates that the Veteran took prescribed hypertension medications as directed, but does not identify those medications.  His blood pressure reading was 143/91.

VA medical records further indicate that, on April 27, 2006, the Veteran was seen for an annual examination and noted to have a history of untreated hypertension.  He complained of having severe headaches for ten days with vomiting, and said he just found out that day that he was diagnosed (with hypertension, apparently) a year earlier but was never called back to get medications and never took medications for blood pressure.  His blood pressure was 219/119.  He was seen in the emergency room and diagnosed with emergent hypertension.  The Veteran was transferred to the Fairbanks Memorial Hospital and admitted to the intensive care unit where he remained overnight.  

The Fairbanks Memorial Hospital records indicate that, when seen on April 27, 2006, the Veteran had a past medical history significant for disorders including hypertension and said that he led a very healthy life until approximately three weeks earlier when he developed headaches.  The headaches continued and he decided to make an appointment to see Dr. M., his VA physician.  While waiting that morning for the appointment, he developed nausea and vomiting, went to the VA medical facility where his systolic blood pressures were in the 240s and diastolic were in the 120s, and was transferred to the emergency room and, ultimately to Fairbanks Memorial Hospital.  

Further, results of an abdominal magnetic resonance angiography (MRA) showed multiple areas of relatively insignificant (50 percent or less) stenosis involving the proximal internal iliac arteries and superior mesenteric arty, celiac artery, and right renal artery.  Bilateral accessory renal arteries were noted, with high-grade stenosis in the accessory renal artery on the right.  The Veteran was admitted to the intensive care unit overnight and discharged the next day.  The discharge diagnoses included hypertensive urgency, resolved, stenotic accessory right renal artery-question of the etiologic significance in terms of his hypertension, and extensive, although relatively low-grade peripheral vascular disease that involved both proximal internal iliac arteries, superior mesenteric artery, and celiac and right renal arteries.

The Veteran was subsequently seen at the VA medical facility in Seattle for further evaluation.  According to a June 13, 2006 general surgery progress note, the Veteran was never diagnosed with hypertension in the past, and had not been on any anti-hypertensive medications.  A later-dated June 2006 clinical record indicates that the consensus opinion was that the risk of stenting the stenosis in the Veteran's small accessory right renal artery outweighed the benefits.

According to an October 2006 letter from C.V., M.D., and her treatment records dated to July 2007, she initially saw the Veteran in September 2006.  Prior to that time, he was treated by VA and showed her treatment records dating to July 1999.  Her review of his records revealed that he had documented borderline too high blood pressure since 1999 with values ranging from the 130s to 152/70s to 90s.  On December 16, 1999, he had documented blood pressure of 152/72 with some borderline high blood pressure in the intervening years and other documented high blood pressures on July 30, 2001 at 142/82 and 148/86 on April 30, 2002.  

More recently, Dr. C.V. said that the Veteran was found to have an elevated blood pressure on March 14, 2005 at 142/92 with a follow-up a few days later on March 28, 2005 with a blood pressure of 143/91.  She noted that the March 28, 2005 VA medical record indicates that he had an elevated blood pressure at 143/91 that was rechecked manually at 150/84.  During that visit, the documentation implies that the Veteran was treated for high blood pressure with medications, although the Veteran stated at the time that he had never been given prescription medication.  

According to the records reviewed by Dr. C.V., the Veteran did not have his blood pressure checked again until April 20, 2006, when he reported a phone call regarding blood pressure concerns, although the concerns were not clearly delineated in the notes.  On April 27, 2006, he presented with a blood pressure of 219/119 and was transferred to the Fairbanks Memorial Hospital with hypertensive urgency, severe headache, and vomiting.  At that time, the Veteran again denied taking blood pressure medicines and said that he was never given blood pressure medicines prior to that hospitalization.  He was then transferred to the VA medical facility at Puget Sound for a vascular surgery consultation after being found on a MRA to have renal artery stenosis of an accessory renal artery.  During that hospitalization, attempts to stent his high grade stenosis in the right accessory renal artery failed and he was discharged without further intervention for medical management.  According to the discharge note, "consensus of opinion was that the risk of stenting the stenosis in the small accessory right renal artery out weighed the benefit" and the Veteran was returned to his primary care physician in Alaska.  

Further, when admitted to Dr. C.V.'s clinic, it was noted that the Veteran's blood pressure was still labile intermittently but improved following his hypertensive urgency on medication.  Dr. C.V. commented that the Veteran was profoundly depressed from his medical emergencies over the past six months for which antidepressant medication was prescribed.  The Veteran's blood pressure was currently adequately controlled on medication.  He felt much better and continued to report adequately controlled blood pressures.  The clinical assessment included hypertension secondary to renal artery stenosis that was inaccessible to stenting and depression related to his medical condition.  Dr. C.V. said that the Veteran currently appeared medically stable with many on-going health care needs.  She said that his blood pressure must be closely followed should his small accessory renal artery completely constricted.  Dr. C.V. also said that his blood pressure may improve dramatically and he would need a change in blood pressure medicines at that time.

More recent VA medical records, dated through November 2009, include results of a MRA of the Veteran's abdomen performed in July 2007.  The impression was no change in appearance of the mild stenosis of the right main renal artery or the high-grade stenosis involving the accessory renal artery involving the inferior pole, and stenosis involving the origin of the superior mesenteric artery and right common iliac artery.  

An October 2007 note by a surgical resident indicates that the Veteran denied any symtoms of mesenteric ischemia and did not complain of claudication.  His blood pressure was well controlled with medications.  It was noted that there was no need to intervene for the Veteran's radiologic finding of superior mesenteric artery (SMA) stenosis as he had no symtoms of mesenteric ischemia.  He did not require any screening MRAs or computed tomography angiograms (CTAs) to look at his abdominal vasculature as long as he did not have symtoms of mesenteric ischemia.  He also did not need follow-up imaging of his renal arteries as his blood pressures were controlled and surgeons did not think the risks of stenting the accessory right renal artery was worth the risk.  Further workup would be warranted if the Veteran complained of lifestyle limiting claudication or other severe manifestations of arterial insufficient such as rest pain or non-healing ulcerations.

VA medical records also include a MRA of the Veteran's abdomen performed in June 2009 to evaluate his renal arteries.  The impression was bilateral accessory lower pole renal arteries with significant stenosis of the right lower pole artery and progressive atrophy of the lower pole of the right kidney compared with prior studies.  Mild right main renal artery stenosis.  Findings were mildly suspicious for increasing stenosis of the lower pole left renal artery with equivocal early cortical thinning of the lower pole of the left kidney.  Generalized atherosclerotic disease considered stable and appearing as areas of stenosis was also noted.  

A July 2009 VA outpatient vascular surgery consult report indicates that a surgeon reviewed the results of the Veteran's MRA with him.  It was noted that the mere presence of atherosclerosis of the mesenteric arteries was not sufficient to merit vascular reconstruction.  The surgical recommendation was to leave the Veteran's renal arteries alone as he was only taking two hypertensive medications, with good control, and good renal function.  In September 2009, it was noted that the Veteran made significant changes that dropped his cholesterol almost into the desired range.

In a May 2011 written statement, the Veteran reiterated that, approximately 60 days before his hypertensive event in April 2006, he telephoned the VA clinic in Fairbanks to schedule an appointment with Dr. M. whom he was told was on emergency leave.  The Veteran said he was having problems and needed to see a physician.  He was told that he would receive a letter that assigned a new doctor as there were no doctors in Fairbanks and doctors were brought out of Anchorage on a limited basis.  The Veteran said that, on April 20, 2006, he was told that he could be scheduled to see a nurse on April 27, 2006.  That day, he telephoned the clinic because he was feeling very badly and was advised to come in.  The Veteran said that "if Dr. [M.] had followed through and made sure I had [medications], this thing would not have taken place".

According to a July 2011 medical report, a VA clinician reviewed the Veteran's medical records.  The examiner noted that the Veteran had a series of elevated blood pressures.  Most readings were in the slightly high or borderline levels, prior to April 27, 2006, when the Veteran was seen by a nurse in the VA clinic in Fairbanks and found to have a severe elevation of blood pressure of 219/119.  The Veteran was sent to the emergency room, admitted to the Fairbanks Memorial Hospital, and underwent a full urgent hypertension and cardiac evaluation.  He was stabilized and then transferred to the VA medical facility in Seattle, where he was found to have congenital accessory renal arteries with 50 percent occlusion of the right side.  Attempts to stent this artery failed, and it was decided that further attempts to stent carried greater risk than benefit.  He was managed medically, and has since done quite well.  

Further, the VA examiner said that, post event, the Veteran's renal functions were normal, as well as the electrocardiograms.  The VA examiner stated that it was interesting to note that the Veteran's prior renal function studies were also normal.  He was not seen by a physician in Fairbanks at the crisis event that resulted in his hospitalization, as the treating physician was on emergency leave and there was no one filling in at the time.  The VA examiner commented that it is clearly posted throughout the VA medical facilities in Fairbanks and Anchorage that there was no emergency room available in VA and should emergencies arise, veterans should go to the nearest available emergency room.  

According to the VA examiner, thorough review of all the Veteran's medical records revealed that he was treated at the VA medical facility in Anchorage by an internist to manage his thyroid condition.  Notes of marginal to slight elevations of blood pressure were made by Dr. G. over this timeframe.  Blood pressure elevations were noted, and the Veteran was advised to modify his lifestyle and stop smoking.  Blood chemistries and renal functions were serially monitored.  He moved to Fairbanks in about 2004, and notes at that time were from the Anchorage VA that he wanted a prescription refill for omeprazole and synthroid but, since he had not been seen in over 24 months, was asked to schedule an appointment with the Fairbanks VA for impanelment and reassessment.

The VA examiner further stated that the Veteran's medical records showed no history of hypertension prior to 2006.  He said there were large gaps in care due to the Veteran not making an appointment for follow-up even though he was advised to do so over the one year prior.  At that, a single blood pressure reading of 153/94 was noted, that is moderately high, with a repeat after a short period of rest, of 142/92, still slightly above normal standards.  The Veteran was seen by Dr. M. and counseled on lifestyle changes, and advised to follow up.  Results of laboratory findings and examination on March 14, 2005 were normal, according to Dr. M.  The next entry from Dr. M. was a cosigned note of a nurse's entry of the Veteran's blood pressure crisis event in April 2006, nearly 13 months his last note of being seen.  

The VA examiner said that,

[o]n review, several factors are considered.  Had the [V]eteran been started on low-dose medical intervention for his borderline to slightly high hypertension, he may have demonstrated some better control; however, the crisis spike in blood pressure would not necessarily have been prevented, as it was due to the stenotic lesion of the accessory right renal artery.  According to Dr. CV's note, the blood pressure may even improve once the right accessory renal artery becomes completely occluded.

As the [V]eteran now is more compliant with treatment and continues on several blood pressure control agents, and has had normal examinations with normal renal function studies, he has no lasting ill effect from the prior risks that led to his hypertensive crisis.  There is no evidence that he was improperly treated or that medical treatment of low-grade hypertension would have prevented the 50% stenosis of the right renal artery that resulted in his hypertensive crisis, [in the VA examiner's opinion].  In light of normal renal function studies, the nonmedical management of [the Veteran's] earlier blood pressure elevations was not statistically an important factor in this case.

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.

Thus, under the applicable law, VA fault or an event not reasonably foreseeable would be required for this claim to be granted, if the evidence were to establish additional disability which was caused by hospital care, or by medical or surgical treatment, rendered by the Department of Veterans Affairs.  In determining whether a veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

As for the merits of the Veteran's claim under 38 U.S.C.A. § 1151, the law, as noted above, provides that compensation may be awarded in the same manner as if the additional disability or death were service connected.  The Court has consistently held that "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The requisite link between a current disability and injury or disease incurred as a result of VA treatment may be established, in the absence of medical evidence that does so, by evidence that symptomatology attributable to an injury or disease which was "noted" during VA treatment has continued from then to the present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  Moreover, and also consistent with the service connection analogy, since a section 1151 claim is a claim for disability compensation, a veteran who has made a showing of some type of injury due to VA medical care "must still submit sufficient evidence of a causal nexus between that . . . event and his or her current disability . . . to be ultimately successful on the merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).

The Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing severe headaches and nausea.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.  The Veteran is competent to state that other doctors told him that he should have been on medication, but assuming that he fully comprehended what the physician was telling him, this still does not establish that additional disability resulted from improper VA medical care.  

The Fairbanks VA outpatient clinic records do not specifically indicate that the Veteran was prescribed medication for treatment of blood pressure.  The March 28, 2005 records do, however, indicate that he took prescribed hypertension medications as directed, but do not identify those medications.  At that time, his blood pressure reading was 143/91.  It is not clear from the record whether the entry noting that he was on blood pressure medication was due to a misunderstanding between the Veteran and the clinician or some other factor.  However, in view of the medical opinion that the treatment was proper and that additional disability is not traced to the treatment or lack thereof, this particular is not critical to the outcome of the appeal.  

Assuming, without conceding, that the Veteran was not prescribed blood pressure medication by the Fairbanks VA outpatient clinic, it must still be shown that this caused additional disability.  The first complaints of an emergent hypertensive event were somewhat removed from the reported initial high blood reading according to the clinical records.  The appellant has reported that the complaints started ten days earlier when he sought medical treatment in April 2006, more than one year following the March 2005 treatment.  In April 2006, he reported severe headaches and vomiting, and said he just learned that he was diagnosed a year earlier with hypertension but never advised of the diagnosis.

The Veteran asserts that he has hypertension and a vascular disorder as a result of treatment administered by VA in 2005, at which time he was not prescribed high blood pressure medication to treat his hypertension.  

A preponderance of the evidence is against the claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, i.e., that hypertension and a vascular disorder resulted from failure to prescribe high blood pressure medication in 2005 at a VA medical facility.  The Veteran claims that he experienced hypertension and a vascular disorder following his emergent hypertensive event in April 2006 purportedly due to not taking blood pressure medication because it was not prescribed by the VA medical facility in Fairbanks in 2005, and that he now has hypertension and a vascular disorder.  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  In order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between current hypertension and vascular problems and the treatment in question.

Significantly, a VA examiner who reviewed the Veteran's medical records in July 2011 concluded that the Veteran had no lasting ill effect from the prior risks that led to his hypertensive crisis.  The opinion provided by a VA examiner in July 2011 was based upon a review of the Veteran's medical history and findings.  Based upon a review of the aforementioned information, the VA examiner opined there was no evidence that the Veteran was improperly treated or that medical treatment of low-grade hypertension would have prevented the 50 percent stenosis of his right renal artery that resulted in his hypertensive crisis.  The VA examiner said that, in light of normal renal function studies, the non-medical management of the Veteran's earlier blood pressure elevations was not statistically an important factor in his case.

The Veteran's primary argument is apparently based upon his allegation that VA did not treat him in accordance with the prevailing standard of care, and therefore was at fault/negligent in not prescribing blood pressure medication for his hypertensive disorder, that ultimately resulted in hypertension and a vascular disorder that the Veteran claims were due to failure to prescribe high blood pressure medication in 2005.  In effect, the question is whether the purported 2005 failure to prescribe medicaton for high blood pressure was the appropriate standard of care.

As regards causation, the Board recognizes that the Veteran believes that treatment provided by VA in 2005 resulted in his hypertension and vascular disorder.  While the Veteran is certainly capable of providing evidence of symptomatology, a layperson is generally not capable of opining on matters requiring medical knowledge, such as the diagnosis of the disability produced by the symptoms or the underlying cause of the symptoms.  See, e.g., Washington v. Nicholson; Jandreau v. Nicholson, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the July 2011 VA opinion, a VA medical specialist reviewed all of the Veteran's medical records, and stated that there was no evidence that the Veteran was improperly treated or that medical treatment of low-grade hypertension would have presented the 50 percent stenosis of his right renal artery that resulted in his hypertensive crisis.  This VA examiner said that the Veteran was more compliant with treatment and continues on several blood pressure control agents and had normal examinations with normal renal function studies, with no lasting ill effect from the prior risks that led to his hypertensive crisis.  While the Board requested that the examiner be a physician, the examiner was a physician's assistant.  The examiner appropriately commented on the nature and etiology of the Veteran's physical status, the nature of his treatment and provided a rationale for the opinion, as requested by the Board in its remand.  The request to the VA medical facility for the opinion noted that preference for a physician and the case was assigned to a physician's assistant.  It appears that a physician was unavailable, and that the physician's assistant was the best available medical expert to render an opinion.   The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Where a medical expert has considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the 2011 VA examiner's opinion on which it bases its determination that benefits pursuant to 38 U.S.C.A. § 1151 for hypertension and a vascular disorder is not warranted.

The 2011 VA medical examiner expressly based his opinion upon a review of the Veteran's medical records in his claims files.  The clinician said that had the Veteran been started on low-dose medical intervention for his borderline to slightly high hypertension, he may have demonstrated some better control; however, the crisis spike in blood pressure would not necessarily have been prevented, as it was due to the stenotic lesion of the accessory right renal artery.  The VA examiner explained that there was no evidence that the Veteran was improperly treated or that medical treatment of his low-grade hypertension would have presented the 50 percent stenosis of the right renal artery that resulted in his hypertensive crisis.  Given the Veteran's normal renal function studies, the nonmedical management of his earlier blood pressure elevations was not statistically an important factor in his case.

As discussed above, the Veteran maintains that his hypertension and vascular disorder were caused by VA treatment in 2005 when he was not prescribed high blood pressure medication.  However, the records show he was not a particularly compliant patient; notably when seen on March 14, 2005, by Dr. M., he was advised to follow up.  He was seen again on March 28, 2005, when it was noted that he took his hypertension medications, that he denies were prescribed, but he was not seen again until April 27, 2006, more than a year later.  We recognize his sincere belief that his hypertension and vascular disorder are related in some way to his experience during treatment at the Fairbanks VA outpatient clinic.  Nevertheless, in this case, the Veteran has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between his current hypertension and vascular disorder and his failure to be prescribed blood pressure medication at the VAMC in 2005p .  See Washington v. Nicholson; Routen v. Brown; Jandreau, Woehlaert, supra.

In summary, compensation is not warranted for additional disability claimed by the Veteran as due to VA medical treatment, because the weight of the evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of our longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  However, the competent evidence of record does not place the Veteran's claim in relative equipoise.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to disability compensation for hypertension and a vascular disorder, pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


